COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tony Escobar v. The State of Texas

Appellate case number:      01-14-00593-CR

Trial court case number:    1344348

Trial court:                338th District Court of Harris County

     Appellant, Tony Escobar, has filed a “Motion for Extension of Time to File Brief.”
We deny the motion.
        Escobar’s brief was originally due on October 29, 2014. On October 28, 2014,
appellant filed a motion seeking an extension of time to file his brief until December 31,
2014, contending that an extension was necessary because counsel “maintains an active
trial and appellate caseload” and was busy working on other cases. We granted the
motion, required Escobar to file his brief by December 31, 2014, and informed him that
no further extensions would be granted absent exceptional circumstances. Nevertheless,
on December 31, 2014, Escobar filed a second motion for extension of time, once again
contending that an extension is necessary because counsel “maintains an active trial and
appellate caseload,” has been working on two other cases, one of which is newer than this
case, and “continues to investigate and prepare other trial court level cases.”
       “[A]n allegation of workload, standing alone, does not constitute good cause for
an extension.” Newfield v. State, 766 S.W.2d 408, 408–09 (Tex. App.—Dallas 1989,
order). “[I]in limited situations, for limited periods of time, workload may indeed be
‘good cause’ or even an ‘exceptional circumstance’ that justifies an extension to file a
brief.” Id. “Nevertheless, appellate counsel cannot justifiably apply for repeated
extensions in a case so that he may attend to other business.” In re Halsey, 646 S.W.2d
306, 308 (Tex. App.—Dallas 1983, orig. proceeding).
       We recognize that many criminal law practitioners maintain heavy trial and
       appellate case loads. Yet a competent practitioner must balance his docket
       so that all clients receive proper attention. Counsel’s employment or
       appointment on behalf of other clients awaiting trial provides no
       justification for neglecting his duties to the appellate court or the interests
       of clients whose cases are on appeal. . . . The court will not permit counsel
       unlimited discretion to put the interest of other and apparently more recent
       clients ahead of those whose appeals are pending.
Id.; see Hubbard v. State, 649 S.W.2d 167, 169 (Tex. App.—Dallas 1983, no pet.).
       Here, the sole basis for Escobar’s motion for extension is counsel’s busy schedule.
Therefore, in light of our previous order stating that no further extensions would be
granted absent exceptional circumstances, we DENY Escobar’s motion for extension of
time. See Sandoval v. State, No. 07-11-0136-CR, 2011 WL 6059804, at *1 n.2 (Tex.
App.—Amarillo Dec. 6, 2011, no pet.) (not designated for publication) (“This Court does
not consider a busy work schedule as good cause for granting a subsequent motion to
extend the time to file a brief.”); Newfield, 766 S.W.2d at 407–09; Hubbard, 649 S.W.2d
at 169; In re Halsey, 646 S.W.2d at 308.
       Unless this Court receives Escobar’s brief within twenty (20) days of the date of
this order, we will abate the case and order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b). No extensions
of time will be granted.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                   Acting individually        Acting for the Court

Date: January 6, 2015